Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1350 Each of the undersigned hereby certify that this annual report on Form 10-K for the annual period ended December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof, to the best of my knowledge, fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934 and that the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Compass Minerals International, Inc. COMPASS MINERALS INTERNATIONAL, INC. February 22, 2012 /s/ ANGELO C. BRISIMITZAKIS Angelo C. Brisimitzakis President and Chief Executive Officer /s/ RODNEY L. UNDERDOWN Rodney L. Underdown Vice President and Chief Financial Officer
